                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:21-CV-00486-MOC-DSC


 SEMAFONE LIMITED et. al.,                       )
                                                 )
                  Plaintiffs,                    )
                                                 )
 v.                                              )                   ORDER
                                                 )
 PCI PAL (U.S.) INC.,                            )
                                                 )
                 Defendant.                      )



       THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

Affidavit[s] [for Daniel J. Schwartz and Matthew W. Werber]” (documents ##6 and 7) filed

September 15, 2021. For the reasons set forth therein, the Motion[s] will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Max O. Cogburn, Jr.


       SO ORDERED.
                                    Signed: September 15, 2021




      Case 3:21-cv-00486-MOC-DSC Document 8 Filed 09/15/21 Page 1 of 1
